      Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 1 of 21



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

-------------------------------- x
UNITED STATES OF AMERICA         :
                                 :                Crim. No. 3:18-cr-155 (AWT)
              v.                 :
                                 :
WILLIAM VALERIO-PALERMO and      :
ANDRES ACEVEDO-BALDERA           :
-------------------------------- X

                          RULING ON MOTIONS TO SUPPRESS

      Defendants William Valerio-Palermo (“Valerio”) and Andres

Acevedo-Baldera (“Acevedo”) are charged in a two-count amended

indictment with conspiracy to possess with intent to distribute

acetylfentanyl        and     fentanyl,     in    violation    of   18    U.S.C.    §§

841(a)(1), 841(b)(1)(C), and 846, and possession with intent to

distribute 100 grams or more of acetylfentanyl, in violation of 18

U.S.C.     §§     841(a)(1)       and   841(b)(1)(A)(vi).      Valerio    moved     to

suppress all evidence obtained from the July 12, 2018 execution of

a   search      warrant     for   144   Oakwood    Avenue,    Apartment    A4,     West

Hartford, Connecticut (“Apartment A4”), arguing that the warrant

was secured using information obtained               in violation of the Fourth

Amendment.       Acevedo separately filed a motion to suppress adopting

the arguments and assertions made by Palermo.

      For the reasons below, the motions are being denied.

      I.        FINDINGS OF FACT

      On July 12, 2018, Drug Enforcement Administration (“DEA”)

Task Force Officer (“TFO”) Jeffery Poulin applied for a search
      Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 2 of 21



warrant for Apartment A4. The facts to support the issuance of the

search warrant were contained in an affidavit attached to the

application.    The     affidavit    detailed      the    identification    and

investigation of Valerio and Acevedo, and described their alleged

narcotics distribution activities. A magistrate judge issued a

search warrant for Apartment A4 on July 12, 2018 after finding

that the affidavit submitted by TFO Poulin established probable

cause to believe that items related to narcotics distribution would

be found in that apartment. Investigators executed the search

warrant later that day and seized several items from the apartment,

including more than six kilograms of acetylfentanyl, assorted drug

packaging and processing paraphernalia, and $49,000 in United

States currency.

      In the affidavit, TFO Poulin stated that, as of April 2018,

he   had   received   information    from    a   DEA     Confidential   Source,

designated as CS-1, that a person known to him or her as “Willy”

was engaged in narcotics distribution in and around Hartford,

Connecticut.    TFO   Poulin   represented       that    previous   information

provided by CS-1 had been found to be accurate, true, and reliable.

He summarized the information provided by CS-1 pertaining to the

individual CS-1 knew as “Willy” and included the following details

in   the   affidavit:    “Willy”    was    involved      in   selling   kilogram

quantities of fentanyl in and around Hartford, Connecticut; he

lived on Adams Street in East Hartford, Connecticut, where he kept


                                     -2-
      Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 3 of 21



large amounts of currency derived from his narcotic sales; he owned

an   automotive   shop   located   at   241   Ledyard    Street,   Hartford,

Connecticut that he used largely as a front for his narcotics

distribution; he received multiple kilograms of fentanyl on a

monthly basis, which he would then sell to mid-level dealers in

Hartford, Connecticut; he employed several people to assist with

milling, transporting, and selling the narcotics; he used a gray

Honda Accord, bearing Pennsylvania registration K45427K, a black

Honda Accord, bearing Texas registration 995324C, and a white Dodge

Ram truck to transport narcotics and related proceeds in hidden

compartments of the vehicles; and he used two telephones, (860)

706-6209 (referenced in the affidavit as “Target Telephone 1”) and

(860) 610-9935 (referenced in the affidavit as “Target Telephone

2”), to arrange in-person meetings to conduct drug transactions.

      With this information, TFO Poulin and other DEA investigators

identified “Willy” as Valerio. According to Connecticut Department

of Motor Vehicle records, Valerio resided at 35 Adams Street in

East Hartford, Connecticut. State of Connecticut business records

showed that Valerio was part owner of an auto shop, Tikal Unlimited

Auto LLC, located at 241 Ledyard Street, Suite B7, Hartford,

Connecticut.   Law   enforcement    officers    showed    a   photograph   of

Valerio to CS-1, who identified the man in the photograph as the

individual he or she knew as “Willy.”




                                    -3-
      Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 4 of 21



      The affidavit also recited information obtained on May 11,

2018 by TFO Poulin from Homeland Security Investigations TFO Zach

Kashmanian. TFO Kashmanian stated that Valerio had been stopped by

Customs and Border Patrol (“CBP”) on April 5, 2018 at Newark

International Airport while attempting to leave the United States

with John Hidalgo-Collado and Acevedo. CBP reported that each

individual was carrying approximately $9,500 in United States

currency similarly bundled with rubber bands. CBP did not seize

the money or make an arrest. TFO Poulin subsequently obtained a

New Jersey driver’s license for Acevedo, which was later shown to

CS-1. CS-1 identified Acevedo as the “right-hand man” and a close

criminal associate of Valerio who was responsible for stashing

quantities of narcotics for later distribution.

      The affidavit also detailed court authorizations for the use

of   pen   registers   and   traps    and   traces,   the   disclosure   of

telecommunications records, and the disclosure of E-911 precision

location information for Target Telephone 1 and Target Telephone

2. On June 1, 2018, at approximately 10:05 a.m., precision location

data placed Target Telephone 1 in the vicinity of Oakwood Avenue

and Seymour Avenue, West Hartford, Connecticut and investigators

responded to the area to locate Valerio. At approximately 11:44

a.m., an investigator observed Valerio and another unidentified

male exit the rear door at 144 Oakwood Avenue, a multi-unit

apartment complex, and approach a white Dodge Ram parked in the


                                     -4-
        Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 5 of 21



rear of the building. The investigator partially read the Dodge

Ram’s license plate as “K45427,” which was a match to a license

plate that CS-1 had reported was used by Valerio.

     On June 7, 2018, phone calls between Jimmy Flores, a mid-

level narcotics trafficker in Hartford, Connecticut, and Target

Telephone 1 were intercepted by law enforcement officers. The

participants       discussed     narcotics       using       coded        language.    At

approximately 6:52 p.m., Flores’ telephone, the subject of a

separate wiretap order, was in the area of the auto shop.

     On June 14, 2018, the FBI intercepted communications between

Flores and a phone number, (860) 770-7043, that investigators later

identified as being used by Acevedo. The intercepted conversations

were understood by investigators to mean that a sale of narcotics

had been arranged between Flores and Acevedo for the next day. On

June 15, 2018, at approximately 8:30 a.m., TFO Poulin observed a

gray Honda Accord arrive at the parking lot of 144 Oakwood Avenue,

after    which     Valerio   entered     the    rear       door    of     the   apartment

building. At approximately 8:56 a.m., TFO Poulin observed Valerio

exit the building carrying a small white grocery bag that appeared

weighted down. TFO Poulin then observed Acevedo exit the apartment

building     and    join     Valerio    in     the    gray        Honda    Accord.    The

investigators       subsequently       stopped       the    vehicle       and    obtained

Valerio’s consent to search it. The search revealed no evidence of

contraband, and Valerio and Acevedo departed. Shortly thereafter,


                                        -5-
     Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 6 of 21



Target Telephone 1 was located in the area of 241 Ledyard Street.

At approximately 10:03 a.m., the FBI intercepted a call to Flores

from (860) 770-7043. At approximately 11:03 a.m., Flores was

followed by surveillance units to 241 Ledyard Street. He was

observed     leaving     241   Ledyard   Street   35   minutes   later.    At

approximately 11:40 a.m., a marked police car pulled in behind

Flores’ car. Moments later, the FBI intercepted a call Flores made

to his brother, during which Flores said, inter alia, “the narcs

about to rush me, bro. . . . I’m dirty as hell, bro.” The marked

unit then pulled away.

     Based    on   the    foregoing,     investigators   believed   that    a

narcotics transaction had been arranged between Flores and Acevedo

and the sale had been made at the auto shop. Sometime thereafter,

CS-1 reported to investigators that Valerio told CS-1 that he had

recently been stopped in the gray Honda Accord, that the vehicle

had been searched by police, that, at the time of the search, he

had large quantities of narcotics and cash in the vehicle’s secret

compartment and the police did not find them.

     The     affidavit     also   contained    information   obtained      by

investigators about 144 Oakwood Avenue. On June 1, 2018, a search

of a law enforcement database for records associated with 144

Oakwood Avenue revealed that in March 2018, Apartment C4 was listed

by T-Mobile as the service address for a cell phone account in the

name of “Andres Acevedo.” One database showed that “Andres Acevedo”


                                       -6-
     Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 7 of 21



was associated with Apartment C4 from October 6, 2017 through April

23, 2018, and another database showed that he was associated with

it from March 17 through 19, 2018. A review of location data

regarding Target Telephone 1 and Target Telephone 2 revealed that

both phones had frequently been in the area of 144 Oakwood Avenue.

Investigators had observed Valerio and Acevedo at 144 Oakwood

Avenue on multiple occasions.

     The    affidavit   also   stated    that    investigators,    with   the

assistance of CS-1, conducted a controlled buy of fentanyl from

Valerio and Acevedo during the last week in June 2018. Before the

transaction, CS-1 was outfitted with audio and video recording and

transmitting equipment and investigators had surveillance units at

the auto shop and at 144 Oakwood Avenue. CS-1 then met Acevedo and

Valerio at the auto shop to purchase fentanyl. After negotiating

a price, Valerio told CS-1 that he had to get the fentanyl from

another location and that he had to make an unrelated stop on the

way. Consistent with his statements to CS-1, Valerio was observed

leaving the auto shop with Acevedo in the gray Honda Accord,

stopping at an apartment complex in the South End of Hartford for

a brief time, driving to 144 Oakwood Avenue, and entering the

apartment   building.   Sometime   later,       Valerio   and   Acevedo   were

observed reentering the vehicle, and Valerio was seen manipulating

something in the center console. Valerio and Acevedo then drove

back to the auto shop, where they delivered the suspected fentanyl


                                   -7-
        Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 8 of 21



to CS-1. A DEA laboratory later confirmed that the drugs were

fentanyl.

     On July 11, 2018, a magistrate judge issued search warrants

for 35 Adams Street, the auto shop, the gray Honda Accord, and

Apartment C4. Investigators executed these warrants on July 12,

2018. At approximately 8:00 a.m. that day, investigators observed

Acevedo leave 144 Oakwood Avenue, enter the parked gray Honda

Accord, and drive away. Investigators then initiated a traffic

stop to execute the search warrant for the vehicle. After being

given his Miranda warnings, Acevedo told investigators that he

lived in Apartment C4 with his friend, Allan Gonzalez, Allan’s

wife,    who   is   named   Wendy    Gill,   and    their   minor   daughter.

Investigators took some keys from the center console of the Honda

and asked which key opened Apartment C4. Acevedo identified the

key to the exterior door to 144 Oakwood Avenue but said he did not

have a key to Apartment C4. When questioned about how he was able

to access Apartment C4 without a key, Acevedo provided no answer.

     Meanwhile,      investigators    executed     the   search   warrant   for

Apartment C4, which was occupied by Gonzalez, Gill, and their minor

daughter. Both Gonzalez and Gill denied knowing Acevedo and denied

that anyone else lived in the apartment with them. Gill asked

investigators if they had checked the other apartments in the

building for Acevedo. Ultimately, no evidence relevant to the

alleged drug distribution activities of the defendants was found


                                      -8-
     Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 9 of 21



in Apartment C4. TFO Poulin stated in the affidavit that this

absence of evidence led investigators to believe that there was

another apartment in the building that was being used by Valerio

and Acevedo for narcotics distribution.

     As set forth in paragraph 75 of the affidavit, investigators

subsequently interviewed the owner of 144 Oakwood Avenue and the

building superintendent. They told investigators that a person

named “Willy” was renting Apartment C4 when Apartment A4 became

available in May 2018. “Willy” asked if he could rent Apartment A4

for his cousin or nephew. Thereafter, “Willy” was renting both

apartments. Rent was initially paid by check from a “Willy Teller,”

but subsequently was paid in cash by either “Willy” or his cousin

or nephew. When shown photographs of Valerio and Acevedo, the

superintendent identified them as “Willy” and as the cousin or

nephew, respectively.

     Paragraphs 72, 73, 74 and 76 of the affidavit included some

additional facts that are not being considered by the court in its

analysis of whether the search warrant issued on July 12, 2018 for

Apartment A4 was supported by probable cause.

     As set forth in paragraph 72 of the affidavit, on July 12,

2018, investigators inserted one of the keys taken from Acevedo

during the execution of the search warrant for the grey Honda

Accord into the door to Apartment A4. After discovering that the

key opened the door to Apartment A4, the investigators knocked but


                                  -9-
     Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 10 of 21



received no answer. TFO Poulin stated in the affidavit that they

then entered the apartment to ensure that there was no one inside

destroying or removing evidence. Upon entry, the investigators

detected a strong chemical smell, consistent with the presence of

controlled substances. They conducted a protective sweep, during

which they observed drug packaging and processing paraphernalia.

As set forth in paragraph 73 of the affidavit, the investigators

then withdrew from and secured the apartment until they had applied

for and obtained the search warrant that is at issue in these

motions.

     As     set   forth    in   paragraph    74   of   the   affidavit,   the

investigators subsequently spoke with the tenant who lived in the

apartment directly across from Apartment A4. The tenant stated

that two men moved into Apartment A4 sometime in May 2018.

     As     set   forth    in   paragraph    76   of   the   affidavit,   the

investigators subsequently questioned Acevedo about Apartment A4.

TFO Poulin stated in the affidavit that Acevedo appeared to be on

the verge of tears when questioned but suggested that the keys

retrieved from the Honda did not belong to him.

     II.    DISCUSSION

     The defendants move to suppress all evidence obtained from

Apartment A4. They argue that the investigators’ insertion of a

key into the door to Apartment A4 and their initial entry into

Apartment    A4   each    constituted   a   warrantless,     unconstitutional


                                     -10-
     Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 11 of 21



search and that the magistrate judge’s finding of probable cause

was based on evidence acquired as a result of these unlawful

searches. The government contends that suppression is unwarranted

because, irrespective of the alleged illegality of the challenged

conduct, the investigators acted reasonably and in good faith

reliance on a facially valid search warrant. The government also

argues that the investigators’ insertion of the key into the door

to and initial entry into Apartment A4 constituted reasonable

searches     that   were   justified   by   the   existence   of   exigent

circumstances. Finally, the government contends that the search

warrant was supported by probable cause even if the information

obtained as a result of the challenged conduct is excised from the

affidavit.

     The court does not need to resolve the issue of whether the

insertion of the key into the door to and the initial entry into

Apartment A4 constituted Fourth Amendment violations because there

was untainted evidence sufficient to support the search warrant

without considering the information obtained as a result of the

challenged conduct. Moreover, the investigators acted in good

faith reliance on a facially valid search warrant.

             A. Sufficient Untainted Evidence

     Probable cause is a “practical, commonsense decision [that],

given all the circumstances set forth in the affidavit . . .,

including the ‘veracity’ and ‘basis of knowledge’ of persons


                                   -11-
      Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 12 of 21



supplying hearsay information, there is a fair probability that

contraband or evidence of a crime will be found in a particular

place.” United States v. Martin, 426 F.3d 68, 74 (2d Cir. 2005)

(quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). The inquiry

of   whether    probable   cause   exists    turns   on   an    “assessment     of

probabilities in particular factual contexts . . . and inferences,

not on proof of specific criminal conduct beyond a reasonable doubt

or even by a preponderance of the evidence.” Id. at 76. Because

probable cause is a “flexible, common-sense standard,” Gates, 462

U.S. at 239, an affidavit need only provide the magistrate with a

“substantial basis for determining [its] existence.” Id.

      “[A]lthough    unlawfully     obtained     evidence      should   not    be

included in an affidavit, it is well established that ‘the mere

inclusion of tainted evidence in an affidavit does not, by itself,

taint the warrant or the evidence seized pursuant to the warrant.’”

United States v. Peeples, 962 F.3d 677, 688 (2d Cir. 2020) (quoting

United States v. Trzaska, 111 F.3d 1019, 1026 (2d Cir. 1997)).

When faced with these circumstances, “[a] reviewing court should

excise the tainted evidence and determine whether the remaining,

untainted      evidence    would   provide   a   neutral       magistrate     with

probable cause to issue a warrant.” Trzaska, 111 F.3d at 1026.

“The ultimate inquiry is whether . . . there remains a residue of

independent and lawful information sufficient to support probable

cause.” United States v. Canfield, 212 F.3d 713, 718 (2d Cir.


                                     -12-
      Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 13 of 21



2000). If so, the warrant was properly issued, and the evidence

obtained by its execution will not be suppressed. See id. at 719;

see also United States v. Thomas, 757 F.2d 1359, 1367 (2d Cir.

1985) (“To have the evidence seized pursuant to the search warrant

suppressed, [the defendant] must . . . show that there was not a

sufficient residue of probable cause to support the warrant,

without considering the [unlawfully obtained evidence] . . .”).

      In deciding whether there was evidence sufficient to support

the   search   warrant   for   purposes   of   these   motions,   the    court

assumes, arguendo, that the insertion of the key into the door to

and the initial entry into Apartment A4 were unlawful. Accordingly,

the court does not consider the evidence set forth in paragraphs

72, 73, 74, and 76 of the affidavit. However, paragraph 75 should

not be excised. Several details in the affidavit make it reasonable

to conclude that the investigators would have interviewed the owner

and the superintendent of the building about the tenants in the

apartment building even in the absence of the challenged conduct.

The investigators had precision location and surveillance data

placing Valerio and Acevedo at 144 Oakwood Avenue in connection

with anticipated drug transactions and a controlled purchase of

fentanyl.      Through   law    enforcement     database    records,      the

investigators knew that Acevedo was associated with Apartment C4

at 144 Oakland Avenue in March and April 2018. During the execution

of the search warrant for the gray Honda Accord, Acevedo told


                                   -13-
     Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 14 of 21



investigators that he lived in Apartment C4 at 144 Oakwood Avenue

with Gonzalez, Gill and their minor daughter. But he conceded that,

while he had a key to the exterior door of 144 Oakwood Avenue, he

did not have a key to Apartment C4 and had no response when asked

by investigators how he got into Apartment C4 without a key. During

the execution of the search warrant for Apartment C4, Gonzalez and

Gill denied that Acevedo lived in the apartment with them and Gill

asked the investigators if they had checked the other apartments

in the building. Finally, investigators found no evidence of

Valerio and Acevedo’s alleged drug distribution activities in

Apartment C4.

     Excluding information that was the product of the insertion

of the key into the door to and the initial entry into Apartment

A4, the affidavit before the magistrate judge still included the

information     in    the     preceding   paragraph    and   the      following

additional    facts:     An    individual    named    “Willy”   was    renting

Apartment C4 when Apartment A4 became available in May 2018.

“Willy” asked the owner or the building superintendent if he could

rent Apartment A4 for his cousin or nephew. Thereafter, “Willy”

rented both apartments. The investigators showed the building

superintendent       photographs    of    Valerio    and   Acevedo,    who   he

identified as the men he knew as “Willy” and his cousin or nephew,

respectively.




                                     -14-
      Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 15 of 21



      The evidence that supported the issuance on July 11, 2018 of

the search warrants for 35 Adams Street, the auto shop, the gray

Honda and Apartment C4, together with (i) the statements and

conduct of Acevedo on July 12, 2018 and the information obtained

when the search warrant for Apartment C4 was executed, and (ii)

the information obtained from the owner of 144 Oakwood Avenue and

the   building     superintendent     about   “Willy”     initially    renting

Apartment C4 and then both Apartment C4 and Apartment               A4, and the

identification of the photographs of Valerio and Acevedo, were a

substantial basis for a neutral magistrate to conclude that there

was   a   fair   probability      that   evidence    related   to    narcotics

distribution by Valerio and Palermo would be found in Apartment

A4.

      Therefore,    the   court    finds    that    the   warrant   affidavit,

excised of evidence obtained as the result of the challenged

conduct,   contains    sufficient     untainted     evidence   to   constitute

probable cause supporting the search warrant for Apartment A4.

            B. Good-Faith Reliance

      Assuming arguendo that the insertion of a key into the door

to and the initial entry into Apartment A4 constituted Fourth

Amendment violations, the court also finds that the “good faith”

exception to the exclusionary rule applies in this case.

      “[E]vidence obtained by officers in objectively reasonable

reliance on a warrant subsequently invalidated by a reviewing court


                                     -15-
      Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 16 of 21



is not generally subject to exclusion.” United States v. Raymonda,

780 F.3d 105, 118 (2d Cir. 2015) (internal quotation marks and

citation omitted). “When an officer genuinely believes that he has

obtained a valid warrant from a magistrate and executes the warrant

in good faith, there is no conscious violation of the Fourth

Amendment,       and   ‘thus    nothing    to    deter’”         by   suppression.     Id.

(quoting United States v. Leon, 568 U.S. 897, 921 (1984)). However,

the   officer’s        reliance    on   the     warrant      “must     be    objectively

reasonable.” Leon, 568 U.S. at 922. The “inquiry is confined to

the objectively ascertainable question [of] whether a reasonably

well-trained officer would have known that the search was illegal

despite the magistrate’s authorization. . . . [in light of] all

the circumstances.” Id. at 922 n.23. “The essential rationale

underlying the good faith exception is that the exclusionary rule

‘cannot     be    expected,       and   should    not       be    applied,     to    deter

objectively reasonable law enforcement activity.’” United States

v. Cancelmo, 64 F.3d 804, 807 (2d Cir. 1995) (quoting Leon, 468

U.S. at 919).

      The    good       faith     exception      is     inapplicable         where     law

enforcement officers “fail to provide all potentially adverse

information       to   the   issuing     judge”       and   thus      omit   information

critical to the determination of whether a warrant should issue.

United States v. Reilly, 76 F.3d 1271, 1280 (2d Cir. 1996) (good

faith exception inapplicable where officers failed to disclose


                                          -16-
     Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 17 of 21



their conduct during pre-warrant searches to the issuing judge).

In   Reilly,   officers   illegally      intruded   on   the   defendant’s

curtilage, discovered a clearing with about 20 marijuana plants,

and subsequently obtained a search warrant based on a “bare-bones

description” of their intrusion, which the court found “almost

calculated to mislead.” Id. The court stated:

     “Good faith is not a magic lamp for police officers to
     rub whenever they find themselves in trouble. For the
     good faith exception to apply, the police must
     reasonably believe that the warrant was based on a valid
     application of the law to the known facts. In the instant
     matter, the officers failed to give these facts to the
     magistrate.

     . . .

     The officers went to [the issuing judge] with the fruit
     of this prior search in hand, and it was on the basis of
     that evidence that they asked him to issue a warrant.
     Yet the officers never gave [the issuing judge] a full
     account of what they did. Without such an account, [the
     issuing judge] could not possibly decide whether their
     conduct was sufficiently illegal and in bad faith as to
     preclude a valid warrant. This fact, by itself, makes
     Leon [and its recognition of the good faith exception]
     inapplicable.

Id. Conversely, the good faith exception is applicable where

officers disclose all potentially adverse facts to the issuing

judge. See United States v. Ganias, 824 F.3d 199, 221 (2d Cir.

2016) (finding good faith reliance on search warrant where officers

allegedly committed a constitutional violation and apprised the

issuing judge of the facts of the conduct at issue in the affidavit

supporting their warrant application); United States v. Thomas,



                                  -17-
       Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 18 of 21



757 F.2d 1359, 1368 (2d Cir. 1985) (finding good faith reliance on

search warrant where officers engaged in conduct they did not

reasonably know, at the time, was unconstitutional -- a warrantless

canine sniff -- and fully disclosed the canine sniff to the issuing

judge).

       In Thomas, the defendant moved to suppress the evidence found

while executing a search warrant, arguing that the antecedent

canine sniff was an unconstitutional search and that, without the

evidence obtained from the sniff, the affidavit to support the

warrant lacked probable cause. The court agreed on both counts. It

nevertheless concluded that suppression was inappropriate because

the agent’s reliance on the warrant was in good faith:

       [The] agent brought his evidence, including the positive
       alert from the canine, to a neutral and detached
       magistrate. That magistrate determined that probable
       cause to search existed, and issued a search warrant.
       There is nothing more the officer could have or should
       have done under these circumstances to be sure his search
       would be legal. The magistrate, whose duty it is to
       interpret the law, determined that the canine sniff
       could form the basis for probable cause; it was
       reasonable   for   the   officer   to    rely   on   this
       determination.

Id. In distinguishing Thomas, the court in Reilly stressed that

the agent in Thomas “did not have any significant reason to believe

that what he had done was unconstitutional” and “presented the

canine sniff evidence to the magistrate,” Reilly, 76 F.3d at 1281,

whereas the officers in Reilly “undertook a search that caused

them   to   invade   what   they   could   not   fail   to   have   known   was


                                    -18-
        Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 19 of 21



potentially . . . curtilage” and “then failed to provide [the

issuing judge] with an account of what they did.” Id.

     Here, as in Thomas, TFO Poulin included all potentially

adverse     information    in    the   affidavit,      apprising    the     issuing

magistrate judge of the facts pertaining to insertion of the key

into the door to and the initial entry into Apartment A4. Having

fully disclosed the challenged conduct, “there is nothing more the

[investigators] could have . . . done under these circumstances to

be sure [their] search would be legal.” Thomas, 757 F.2d at 136;

see also Leon, 468 U.S. 922 (“It is the magistrate’s responsibility

to determine whether the officer’s allegations establish probable

cause. . . . [and] an officer cannot be expected to question [that]

determination. . . . Once the warrant issues, there is . . .

nothing more the policeman can do in seeking to comply with the

law.”     (internal      quotation     marks     and    citations        omitted)).

Moreover, as in Thomas, the investigators here “did not have any

significant     reason    to    believe   that   what   [they]     had    done   was

unconstitutional.” Reilly, 76 F.3d at 1281. At the time that the

challenged conduct occurred, no court in the Second Circuit had

concluded that the insertion of a key into a door constituted a

search under the Fourth Amendment. 1


1
  Courts in other jurisdictions have addressed whether the insertion of
a key into a lock constitutes a search under the Fourth Amendment. See
United States v. Bain, 874 F.3d 1 (1st Cir. 2017) (concluding that the
insertion and turning of a key into an apartment door lock constitutes
a search under the Fourth Amendment that requires probable cause and a


                                       -19-
     Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 20 of 21



     Therefore, in light of all the circumstances here, the court

concludes     that   the   good   faith    exception   applies   and    that

suppression     of   the   evidence   obtained    in   Apartment   A4     is

inappropriate.

     III. CONCLUSION

     For the reasons set forth above, Defendant William Valerio-

Palermo’s Motion to Suppress Evidence (ECF No. 49) and Defendant

Andres Acevedo-Baldera’s Motion to Suppress Evidence (ECF No. 60)

are hereby DENIED.

     It is so ordered.




warrant to support it); United States v. Conception, 942 F.2d 1170 (7th
Cir. 1991) (concluding that the insertion of a key into an apartment
door lock to see if it fits is a search that does not require probable
cause to support it because the privacy interest in the lock’s keyhole
is minimal); United States v. Lyon, 898 F.2d 210 (1st Cir. 1990)
(concluding that the insertion of a key into a storage compartment
padlock solely for the purposes of identifying ownership is not a search
because the defendant did not have an expectation of privacy in the
padlock); United States v. DeBardeleben, 740 F.2d 440 (6th Cir. 1984)
(concluding that the insertion of a key into a vehicle door for the
purposes of identifying ownership was a minimal intrusion that did not
constitute a search); United States v. Portillo-Reyes, 529 F.2d 844 (9th
Cir. 1975) (concluding that the insertion of a key into a vehicle door
constitutes the beginning of a search that requires probable cause to
support it); Commonwealth v. Alvarez, 661 Mass. 198 (1996) (concluding
that the insertion of a key into an apartment door lock to see if it
fits is a search that does not require probable cause to support it
because the privacy interest involved is minimal); People v. Carroll,
12 Ill.App.3d 869 (1973) (concluding that the insertion of a key into
an apartment door lock solely for the purposes of identifying ownership
is not a search but suggesting that a subsequent entry and search of the
apartment after the insertion of a key “[c]ertainly . . . would have
been a different case[.]”).


                                    -20-
     Case 3:18-cr-00155-AWT Document 112 Filed 09/08/20 Page 21 of 21



     Dated this 8th day of September 2020, at Hartford,

Connecticut.

                                                     /s/ AWT
                                              Alvin W. Thompson
                                         United States District Judge




                                  -21-
